Citation Nr: 0314348	
Decision Date: 07/01/03    Archive Date: 07/10/03

DOCKET NO.  01-05 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for a disability of the 
cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
July 1945.  The service medical records reflect that the 
veteran was wounded during service and was awarded a Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claim.

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in February 2003, a copy of 
the transcript of which has been associated with the claims 
folder.  The veteran and his representative also had a 
conference before a Decision Review Officer at the RO in 
January 2002, a summary of which has been associated with the 
claims folder.


FINDINGS OF FACT

1.  The veteran served in combat in Germany during the World 
War II, during which time he was wounded.  The veteran has 
not contended, nor does the evidence suggest, that the 
claimed disability of the cervical spine was incurred during 
combat.

2.  A current disability of the cervical spine, manifested by 
degenerative changes, is shown.  

3.  The service medical records document a neck injury in May 
1944, which required hospitalization for a week, following 
which the injury was described as healed.  

4.  There has been no competent evidence presented 
etiologically linking the veteran's currently manifested 
disability of the cervical spine to service.


CONCLUSION OF LAW

A disability of the cervical spine was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified by means of the discussions in July 2000 and 
February 2001 rating decisions, the May 2001 statement of the 
case (SOC), and May and June 2002 supplemental statements of 
the case (SSOC) of the applicable law and reasons for the 
denial of his claims.  He has been informed, therefore, of 
what the evidence needs to show in order for service 
connection to be granted.  

In the May 2002 SSOC, the veteran was advised of the 
provisions of the VCAA.  The veteran was also advised therein 
of what the evidence needs to show in order for service 
connection to be granted, evidence which was already of 
record, and of his and VA's respective duties for obtaining 
information and evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, all relevant medical records referenced by the 
veteran have been obtained and there is no indication that he 
has any additional evidence to submit, according to a May 
2002 statement and hearing testimony provided before a 
Veterans Law Judge in February 2003. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  A VA examination was afforded for the veteran in 
January 2001 which included an opinion regarding the 
etiological relationship between his currently claimed 
disability and service.  Accordingly, the requirements of the 
VCAA have been met by the RO to the extent possible.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  No useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  Such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background

The veteran's service medical records reflect that in May 
1943, he sustained a contusion of the left leg following a 
fall on an obstacle course.  An examination of the neck done 
at that time showed no abnormalities.  In May 1944, a neck 
injury occurred when the veteran was doing calisthenics.  A 
diagnosis of moderate strain of the neck muscles was made.  
An entry dated a day later noted possible subluxation of the 
cervical spine and the veteran was hospitalized for a week.  
At the end of the hospitalization, it was noted that there 
was very little residual pain or tenderness and the veteran's 
condition was described as healed.  

Both September and October 1947 VA examination reports show 
that the veteran made no complaints involving the cervical 
spine and nor were any clinical findings in that area noted.  
When examined by the VA in August 1950, again the veteran 
made no complaints involving the cervical spine and nor were 
any clinical findings in that area reported.  

In March 2000, the veteran filed a claim of entitlement to 
service connection for a disability of the cervical spine, 
stating that he had limited motion of the neck since service.  
The claim was denied in a July 2000 rating action.

In August 2000, an April 2000 private medical record was 
received.  The record showed that imaging of the cervical 
spine revealed severe degenerative changes at C5-C6; partial 
fusion at C3-4 and C6-7 and reversal of the cervical lordosis 
with mild compression deformities of C5 and C6.

A VA examination was conducted in January 2001.  The veteran 
gave a history of two neck injuries during service in 1943 
and 1944.  It was noted that he recovered from these 
injuries.  The veteran complained of pain and stiffness in 
the neck beginning about 1975 or 1980.  X-ray films of the 
cervical spine showed a fusion of the C3-C4 vertebral bodies, 
possibly on a congenital basis and severe degenerative joint 
and disc disease at C5, C6 and C7, and these disabilities 
were diagnosed.  The examiner opined that in the absence of 
symptoms following the injuries until about 30 years later, 
he was unable to connect the current disability to the 
injuries sustained in service.  

VA medical records dated from February 2000 to May 2001 were 
entirely negative for any complaints or clinical findings 
pertaining to the cervical spine.

Also submitted for the record were two articles pertaining to 
arthritis and three lay statements indicating that the 
veteran experienced neck problems post-service.  The articles 
indicated that many veterans develop arthritis because of 
injuries during service.

In May 2002, private medical records of Dr. Hickey dated from 
1978 to 1983 were received.  An April 1979 X-ray report of 
the cervical spine indicated that there were degenerative 
changes and a right convexed scoliosis.  It was noted that 
the apparent mal-alignment of the spinous process may be 
related to scoliosis.

The veteran and his spouse presented testimony at a hearing 
held at the RO in February 2003.  The veteran testified that 
his neck was injured in 1944, requiring hospitalization, and 
that he had no further complaints between that time and his 
discharge from service.  He stated that in 1945, he filed a 
claim for neck disability which was never adjudicated (and 
this fact is evident in the record).  He testified that from 
1945 forward he experienced symptoms including neck stiffness 
and limited motion, but post-service, did not receive 
treatment until the 1970s.  The veteran's spouse testified 
that as early as 1945, she remembered the veteran's neck 
being a problem for him.  



Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

Service connection for arthritis may also be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Analysis

The veteran's medical records reflect that he served in 
Germany during World War II and establish that he was awarded 
a Purple Heart.  Therefore, the applicability of the 
provisions of 38 U.S.C.A. § 1154 must be determined.  

For injuries which are alleged to have been incurred in 
combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (1996).  Specifically, VA regulations 
provide that, in the case of any veteran who has engaged in 
combat with the enemy in active service during a period of 
war, satisfactory lay or other evidence that an injury or 
disease was incurred or aggravated in combat will be accepted 
as sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of service, even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002); see generally Peters v. 
Brown, 6 Vet. App. 540, 543 (1994).  

The veteran has not specifically alleged that his claimed 
disability of the cervical spine was incurred during combat.  
In fact, he stated that injuries to the neck occurred in 1943 
and 1944, during training exercises.  There is no record an 
injury to the neck in 1943, although the records do show that 
the veteran sustained a leg injury in May 1943.  The service 
medical records indeed reflect that the veteran's 1944 neck 
injury occurred while doing calisthenics.  Accordingly, the 
provisions of 38 U.S.C.A. § 1154 are inapplicable to this 
case.  However, even were the provisions of 38 U.S.C.A. 
§ 1154 applicable to this case, they would provide no 
additional support to the veteran's claims, inasmuch as the 
service medical records already actually document that a neck 
injury occurred.  Therefore the presumption afforded under 
38 U.S.C.A. § 1154, namely the establishment of in-service 
incurrence based on the presentation of satisfactory lay 
evidence of a claimed condition, would afford the veteran no 
additional benefit in this case. 

Inasmuch as the service medical records show that the veteran 
sustained a neck injury in service, analysis must then turn 
to the remaining issues, which are, first, the presence of a 
current disability, and, second, a nexus, or link, between 
the current disability and the veteran's military service.  
In this case, recent medical records clearly document the 
presence of a disability of the cervical spine, primarily 
manifested by severe degenerative joint and disc disease at 
C5, C6 and C7, first diagnosed in 1979.  

With respect to the matters of an etiological relationship 
between service and the current disability of the cervical 
spine, the veteran and other lay people have provided 
testimony and statements to the effect that he has 
experienced neck problems and symptoms since the injury in 
service.  See Layno v. Brown, 5 Vet. App. 465, 469 (1994).  
However, the capability of a witness to offer such evidence 
is different from the capability of a witness to offer 
evidence that requires medical knowledge.  For the most part, 
a witness qualified as an expert by knowledge, skill, 
experience, training, or education must provide medical 
testimony.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

Regardless, in this case, the veteran's and the other lay 
peoples' statements are inconsistent with the clinical 
evidence.  Following the May 1944 injury, there were no 
further notations of any neck problems during service.  VA 
examinations conducted in September and October 1947 and in 
1950 failed to document any complaints of clinical findings 
of the cervical spine.  The earliest clinical evidence of any 
disability of the cervical spine is shown in 1979, at which 
time a private medical record documents arthritis.  Moreover 
since 1979, no competent evidence has been presented linking 
the disability of the cervical spine, which was first 
clinically diagnosed decades following service to service.  

With respect to the mater of continuity of symptomatology, 
the lack of evidence of treatment may bear on the credibility 
of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 
488, 496 (1997).  In this case, the lack of any documented 
treatment for the veteran's disability of the cervical spine 
for more than 30 years after his separation from active 
service, despite complaints of continuing symptomatology, as 
well as the lack of any documentation of clinical residuals 
of a neck injury during service or on post-service 
examinations during the veteran's first few post-service 
years, preponderate against a finding that he had a chronic 
disability of the neck/cervical spine during service.  

Competent medical evidence also fails to establish an 
etiological nexus between service and the veteran's current 
disability of the cervical spine.  In fact, in January 2001 a 
VA opinion was provided in which the examiner indicated that 
in the absence of symptoms until 30 years after the original 
injury, he could not etiologically connect the veteran's 
currently manifested disability of the cervical spine to 
service.  

Additionally, to the extent that the veteran is attempting to 
extrapolate from the articles he provided that the in-service 
neck symptoms and/or findings represented a chronic neck 
disability or that a current neck disability was caused by 
the in-service injury, such extrapolation would constitute 
nothing more that an unsubstantiated medical opinion by a lay 
person rather than a conclusion based on the medical evidence 
of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see 
also Sacks v. West, 11 Vet. App. 314 (1998). 

In sum, for the reasons and bases provided above, the greater 
weight of probative evidence in this case preponderates 
against the claim of entitlement to service connection for a 
disability of the cervical spine.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2002).


ORDER

Entitlement to service connection for a disability of the 
cervical spine is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

